EXHIBIT 10.1

TERMINATION AGREEMENT

 

     This TERMINATION AGREEMENT is entered into on November 2, 2007, by and
between Comdata Network, Inc., a Maryland corporation (the “Originator”), and
Comdata Funding Corporation, a Delaware corporation (“CFC” and, together with
the Originator, the “Companies”), with respect to that certain Receivables Sale
Agreement, dated as of June 24, 2002, between the Originator and CFC (the “First
Step Agreement”). Capitalized terms used and not otherwise defined herein are
used with the meanings attributed thereto in the First Step Agreement.

     By their signatures below, effective on November 2, 2007, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Companies hereby agree that (a) all sales and contributions of
Receivables and Related Security under the First Step Agreement will cease, and
(b) each of the Transaction Documents (including without limitation, the First
Step Agreement and the Performance Undertaking) is hereby terminated except for
provisions thereof which expressly survive termination thereof.

COMDATA FUNDING CORPORATION      By: /s/ David B.
Kuhnau                                  Name:  David B. Kuhnau  Title:     Vice
President and Assistant Treasurer      COMDATA NETWORK, INC.      By:    /s/ J.
Randall Pitman  Name:  J. Randall Pitman  Title:     Executive Vice President,
Finance 


--------------------------------------------------------------------------------